Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This Office Action is responsive to applicants’ RCE filed on April 7, 2021.  Claims 1-20 is/are pending for examination.




Response to Amendment

Applicant has amended claims 1, 8 and 14; and claims 1-20 is/are pending.





Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.



Allowable Subject Matter


Claims 1-20 is/are allowed.


The following is an Examiners’ statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.



	Gustavson et al. (U.S. No. 2014/0282971 A1) teaches a method the access of 
externally hosted applications, such as software as a service (SaaS) applications (Apps), via a service accessed from a single user interface or portal ([13]).

Kwang et al. (U.S. No. 2009/0132579 A1) teaches a session audit services application executes on the one or more network devices for receiving the application usage data from each session audit agent (Abstract).


However, the prior art of records fail to teach or suggest individually or in combination a client computing device comprising: a memory and a processor cooperating therewith to run a first SaaS application session from a server for a first SaaS application within an embedded browser responsive to user selection of the first SaaS application and viewable within a user interface (UI), monitor browser commands being executed within the first SaaS application session; automatically pre-launch a second SaaS application session from the server for a second SaaS application different than the first SaaS application within the embedded browser based upon responsive to the browser commands being executed within the first SaaS application session and without user selection of the second SaaS application, the second SaaS application session being hidden so that it is not viewable within the UI, and upon user selection of the second 
Dependent claims 2-7, 9-13 and 15-20 further limit the allowed independent claims 1, 8 and 14, therefore, they are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAZU A MIAH/Primary Examiner, Art Unit 2441